Franklin Baker gave his promissory note to Morrison, Gaither  Co., as follows:
"$70.87.                                                   April 6, 1853.
Ninety days after date, I promise to pay to the order of Morrison, Gaither  Co., $70.87. Value received."
On which is the following:
I endorse the within, payable at Christmas next. This 2 May, 1857.
                                                      JOHN JONES. And afterwards appears this endorsement:
Pay the within to John F. Greer, and no recourse to us.
                                          MORRISON, GAITHER  Co. Dec. 5, 1857.
The suit was brought by warrant against John Jones, on his guaranty. On the proof of these signatures the plaintiff rested his case, but his Honor intimating that the plaintiff could not recover in this suit against the guarantor, for the want of a consideration, he took a nonsuit and appealed.
The only ground upon which the liability of the defendant could be placed was that of the guaranty of the promissory note, executed by Franklin Baker to Morrison, Gaither  Co. This guaranty was made about four years after the date of the note, and (582) after it became due, and no consideration whatever was shown for it. In Green v. Thornton, 49 N.C. 230, we said: "It is not and cannot be denied that a guaranty in writing, made at the time of a contract between two or more persons, is binding upon the guarantor, because it is founded upon the consideration which exists between the principle parties. But if it be made afterwards, without any new consideration, then it is not obligatory, and the putting it in writing, if not under seal, will not help." These remarks are directly applicable *Page 447 
to the facts of the case now before us, and are decisive against the claim of the plaintiff. Upon this point, then, without adverting to any other, the judgment of nonsuit was right, and must be
PER CURIAM.                                 Affirmed.